        Case 1:08-cr-00218-DAD Document 79 Filed 01/27/21 Page 1 of 2


 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     STEVEN K. YOUNG
 6
                                     UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )               CASE NO. 1:08-cr-00218-1-DAD
                                         )
11                     Plaintiff,        )               STIPULATION TO CONTINUE STATUS
                                         )               CONFERENCE TO MARCH 31, 2021;
12                                       )               AND ORDER
     vs.                                 )
13                                       )
                                         )               Date: March 31, 2021 (Proposed)
14   STEVEN K. YOUNG,                    )               Time: 2:00 PM
                                         )               Judge: Hon. Barbara A. McAuliffe
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between the Defendant, STEVEN K. YOUNG,

19   his attorney of record, CAROL ANN MOSES, and Assistant United States Attorney, JOSEPH

20   BARTON, that the Status Conference in the above-captioned matter currently scheduled for
21   February 10, 2021 at 2:00 PM be continued until March 31, 2021 at 2:00 PM.

22           The government has no objection.

23           On January 24, 2020, a petition was filed alleging that Mr. Young violated the following

24   conditions of his probation: unauthorized viewing of adult pornography and unauthorized use of a

25   computer device.

26           Probation Officer Adam Tunison reports Mr. Young passed the routine polygraph
27   examination, but a second one needs to be administered to ask questions with more specificity.

28   The polygraph examination is not yet scheduled.


     STIPULATION TO CONTINUE STATUS CONFERENCE;
     [PROPOSED] ORDER THEREON                                                                           1
        Case 1:08-cr-00218-DAD Document 79 Filed 01/27/21 Page 2 of 2


 1           Mr. Young respectfully requests a continuance of his Status Conference in Case No. 1:08-

 2   cr-00218-1-DAD from February 10, 2021 at 2:00 PM until March 31, 2021 at 2:00 PM so a

 3   second polygraph can be scheduled and administered.

 4

 5

 6   Dated: January 27, 2021                      /s/ Carol Ann Moses
                                                  CAROL ANN MOSES
 7                                                Attorney for Defendant,
 8                                                STEVEN K. YOUNG

 9

10   Dated: January 27, 2021                      /s/ Joseph Barton
11                                                JOSEPH BARTON
                                                  ASSISTANT UNITED STATES ATTORNEY
12

13

14                                                ORDER
15           GOOD CAUSE APPEARING, the above request to continue the Status Conference in
16   Case No. 1:08-cr-00218-1-DAD from February 10, 2021 at 2:00 PM until March 31, 2021 at
17   2:00 PM before Magistrate Judge Sheila K. Oberto is hereby accepted and adopted as the
18   order of this Court.
19
     IT IS SO ORDERED.
20
21       Dated:     January 27, 2021                        /s/ Barbara     A. McAuliffe         _
                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


     STIPULATION TO CONTINUE STATUS CONFERENCE;
     [PROPOSED] ORDER THEREON                                                                        2
